--------------------------------------------------------------------------------

EXHIBIT 10.1
 


SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is entered into and effective as
of February 11, 2013, by and among AMERICAN RODSMITHS, INC., a Texas corporation
(“ARS”), and EVCARCO, INC, a Nevada corporation (“EVCA”) and the shareholders of
AMERICAN RODSMITHS INC. (The “Shareholders”).


1.  RECITALS


This Agreement is entered into with reference to and in contemplation of the
following facts, circumstances and representations:


1.1.           The Shareholders are collectively the owners of 1,000 shares of
the common stock of ARS (the “ARS Common Stock”), which represents all of the
issued and outstanding capital stock of ARS (collectively the “ARS Shares”).


1.2           EVCA desires to issue a total of 40,000,000 shares of its common
stock (the “EVCA Common Stock”) pro rata, to the Shareholders of the ARS Common
Stock in exchange for 75% (750 shares) of the ARS Common Stock. The EVCA Common
Stock is hereafter collectively referred to as the “EVCA Shares.”


1.3           The Shareholders desire to exchange the ARS Shares for the EVCA
Shares in accordance with the terms and conditions of this Agreement.


1.4.           EVCA, the Shareholders and ARS desire that this transaction be
consummated.


2.  EXCHANGE AND ISSUANCE OF SHARES


2.1           Exchange of EVCA Shares: At the Closing, EVCA shall exchange and
deliver to the Shareholders of ARS a total of 40,000,000 shares of the EVCA
Common Stock, to the Shareholders of ARS.


2.2           Exchange of ARS Shares:  At the Closing, the Shareholders of the
ARS Common Stock shall exchange and deliver to EVCA a total of 750 shares of the
ARS Common Stock, which represents seventy five percent (75%) of the issued and
outstanding shares of ARS Common Stock.


2.3           Nature of EVCA Shares:  The EVCA Shares shall be issued with a
restrictive legend in accordance with the rules and regulations of the
Securities and Exchange Commission.
 
 
 

 
 
1

--------------------------------------------------------------------------------

 

2.4            Private Sale Acknowledgment:  The parties acknowledge and agree
that the exchange and issuance of the EVCA Shares is being undertaken as a
private sale pursuant to Section 4(2) of the Securities Act of 1933, as amended
and Nevada Revised Statutes Chapters 78 and 90 and is not being transacted via a
broker-dealer and/or in the public market place.


3.  REPRESENTATIONS AND WARRANTIES OF EVCA.


EVCA represents and warrants to the Shareholders and ARS as follows:


3.1           Organization: EVCA is a corporation duly incorporated and validly
existing under the laws of the State of Nevada and is in good standing with
respect to all of its regulatory filings.


3.2           Capitalization:  The authorized capital of EVCA consists of
900,000,000 common shares, with a par value $0.001, of which 343,479,135 common
shares have been issued and are currently outstanding; and 8,000,000 shares of
Class B preferred stock, with a par value of $0.001, of which 8,000,000 shares
have been issued and are currently outstanding.
 
3.3           Books and Records:  All material transactions of EVCA have been
promptly and properly recorded or filed in or with its books and records and the
Minute Book of EVCA contains records of all meetings and proceedings of the
shareholders and directors thereof.


3.4           Legal Compliance:  To the best of its knowledge, EVCA is not in
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which EVCA is subject or which apply to it or any of its assets.


3.5           Tax Returns:  All tax returns and reports of EVCA required by law
to be filed prior to the date hereof have been filed and are substantially true,
complete and correct and all taxes and governmental charges have been paid.


3.6           Adverse Financial Events: EVCA has not experienced nor is it aware
of any occurrence or event which has had or might reasonably be expected to have
a material adverse effect on its financial condition.


3.7           Disputes, Claims and Investigations:  Except as previously
disclosed, there are no material disputes, claims, actions, suits, judgments,
investigations or proceedings outstanding or pending or to the knowledge of EVCA
threatened against or affecting EVCA at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau or agency.


 

 
 
2

--------------------------------------------------------------------------------

 
 

 
3.8           Employee Liabilities: Except as previously disclosed, EVCA has no
knowledge of any liability to former employees or any liability to any
governmental authorities with respect to current or former employees.


3.9           No Conflicts or Agreement Violations:  The execution, delivery and
performance of this Agreement will not conflict with or be in violation of the
articles or by-laws of EVCA or of any agreement to which EVCA is a party and
will not give any person or company a right to terminate or cancel any agreement
or right enjoyed by EVCA and will not result in the creation or imposition of
any lien, encumbrance or restriction of any nature whatsoever in favor of a
third party upon or against the assets of EVCA.


3.10           Validly Issued and Authorized Shares:  That the EVCA Shares will
be validly authorized and issued by EVCA, they will be fully paid and
non-assessable and they will be issued in full compliance with all federal and
state securities laws.


3.11           Corporate Authority:  The officers or representatives of EVCA
executing this Agreement represent that they have been authorized to execute
this Agreement pursuant to a resolution of the Board of Directors and
shareholders of EVCA.


4.  REPRESENTATIONS OF ARS AND THE SHAREHOLDER


ARS and the Shareholders collectively and individually hereby represent and
warrant as follows:


4.1           Share Ownership:  The Shareholders are the owners, beneficially
and of record, of the ARS Shares and said shares are free and clear of all
liens, encumbrances, claims, charges and restrictions.


4.2           Transferability of ARS Shares:  That the Shareholders have full
power to transfer the ARS Shares to EVCA without obtaining the consent or
approval of any other person or governmental authority.


4.3           Validly Issued and Authorized Shares:  That the ARS Shares are
validly authorized and issued, fully paid, and non-assessable, and the ARS
Shares have been so issued in full compliance with all applicable State, Federal
and International securities.


4.4           Organization: ARS is a corporation duly incorporated and validly
existing under the laws of the State of Texas and is in good standing with
respect to any and all applicable regulatory filings.


4.5           Capitalization:  The authorized capital of ARS consists of 1,000
common shares, par value $.0001, of which 1,000 common shares are issued and
outstanding as fully paid and non-assessable shares.
 

 
 
3

--------------------------------------------------------------------------------

 
 

 
4.6           Books and Records:  All material transactions of ARS have been
promptly and properly recorded or filed in or with its books and records and the
Minute Book of ARS contains records of all meetings and proceedings of the
shareholders and directors thereof.


4.7           Legal Compliance: ARS is not in breach of any laws, ordinances,
statutes, regulations, by-laws, orders or decrees to which ARS is subject or
which apply to it or any of its assets.


4.8           Tax Returns:  All tax returns and reports of ARS required by law
to be filed prior to the date hereof have been filed and are true, complete and
correct and all taxes and governmental charges have been paid.


4.9           Adverse Financial Events: ARS has not experienced nor is it aware
of any occurrence or event which has had or might reasonably be expected to have
a material adverse effect on its financial condition.


4.10           Disputes, Claims and Investigations:  There are no disputes,
claims, actions, suits, judgments, investigations or proceedings outstanding or
pending or to the knowledge of ARS threatened against or affecting ARS at law or
in equity or before or by any federal, municipal or other governmental
department, commission, board, bureau or agency.


4.11           Employee Liabilities: ARS has no liability to former employees or
any liability to any government authorities with respect to current or former
employees.


4.12           No Conflicts or Agreement Violations:  The execution, delivery
and performance of this Agreement will not conflict with or be in violation of
the Articles of Incorporation of ARS or of any agreement to which ARS is a party
and will not give any person or company a right to terminate or cancel any
agreement or right enjoyed by ARS and will not result in the creation or
imposition of any lien, encumbrance or restriction of any nature whatsoever in
favor of a third party upon or against the assets of ARS.


4.13           No Liens:  That ARS has not received a notice of any assignment,
lien, encumbrance, claim or charge against the ARS Shares.


4.14           Corporate Authority:  The officers or representatives of ARS
executing this Agreement represent that they have been authorized to execute
this Agreement pursuant to a resolution of the Boards of Directors and
Shareholders of ARS


5.  REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER ALONE


The Shareholders alone further represent and warrant to EVCA as follows with
respect to the EVCA Shares:
 

 
 
4

--------------------------------------------------------------------------------

 
 

 
5.1           Financially Responsible:  That they are financially responsible,
able to meet their obligations and acknowledge that this investment will be
speculative.


5.2           Investment Experience:  That they have had experience in the
business of investments in one or more of the following: (i) investment
experience with securities such as stocks and bonds; (ii) ownership of interests
in partnerships, new ventures and start-up companies; (iii) experience in
business and financial dealings; and that they can protect their own interests
in an investment of this nature and they do not have an "Investor
Representative", as that term is defined in Regulation D of the Securities Act
of 1933 and do not need such an Investor Representative.


5.3           Investment Risk:  That they are capable of bearing the high degree
of economic risks and burdens of this investment, including but not limited to
the possibility of complete loss of all their investment capital and the lack of
a liquid market, such that they may not be able to liquidate readily the
investment whenever desired or at the then current asking price.


5.4           Access to Information:  That they have had access to the
information regarding the financial condition of EVCA and they were able to
request copies of such information, ask questions of and receive answers from
EVCA regarding such information and any other information their desires
concerning the EVCA Shares, and all such questions have been answered to their
full satisfaction.


5.5           Private Transaction:  That at no time were they presented with or
solicited by any leaflet, public promotional meeting, circular, newspaper or
magazine article, radio or television advertisement or any other form of general
advertising.


5.6           Investment Intent:  The EVCA Shares are not being purchased with a
view to or for the resale or distribution thereof and they have no present plans
to enter into any contract, undertaking, agreement or arrangement for such
resale or distribution.


5.7           Due Diligence:  That the Shareholders shall have completed a due
diligence review of the affairs of EVCA and are satisfied with the results of
that review.


6.  CLOSING, ESCROW HOLDER AND CONDITIONS TO CLOSING


6.1           Exchange Closing:  The closing of the share exchange as
contemplated by this Agreement (the "Closing") shall take place at the offices
of EVCA, or at such time and place as may be agreed among by the parties, but in
no event later than February 11, 2013.


6.2           Conditions and Closing:  Prior to the Closing the following will
be required:
 

 
 
5

--------------------------------------------------------------------------------

 

 
6.2.1.           Delivery of ARS Shares:  The Shareholders shall deliver to EVCA
the certificate or certificates representing the ARS Shares, duly endorsed for
transfer accompanied by a duly executed assignment of the ARS Shares to EVCA.


6.2.2.           Delivery of EVCA Shares: EVCA shall deliver to the Shareholders
certificates representing the EVCA Shares registered in the names of the
Shareholders.


6.2.3.           Requisite Corporate Resolutions:  Each party shall deliver to
the other certified copies of resolutions from their respective Boards of
Directors and Shareholders authorizing the subject transaction.


6.2.4.           Satisfactory Completion of Due Diligence:  Each party hereto
shall deliver to the other written notice that it has completed its due
diligence investigation and is satisfied with the results of such investigation.


6.3           Close of Transaction:  The subject transaction shall "close" upon
the satisfaction of the above conditions.


6.4           Notices: All notices given pursuant to this Agreement must be in
writing and may be given by (1) personal delivery, or (2) registered or
certified mail, return receipt requested, or (3) via facsimile transmission to
the Escrow Holder the parties as set forth below.  Any party hereto may by
notice so given change its address for any future notices:




If to EVCA: 
7703 Sand Street
Fort Worth, Texas 76118
Attention: Walter Speck



With a copy to: 
The Law Office of William D. O’Neal, P.C.
527 N. Norris Ave
Tucson, AZ 85719
Attention: William D. O’Neal
Fax: (888) 353-8842



If to ARS: 
1614 Summer Rain Dr.
Sugar Land, TX 77479
Attention: Walter Speck



7.  COOPERATION, ARBITRATION, INTERPRETATION, MODIFICATION AND ATTORNEY FEES


7.1           Cooperation of Parties:  The parties further agree that they will
do all things necessary to accomplish and facilitate the purpose of this
Agreement and that they will sign and execute any and all documents necessary to
bring about and perfect the purposes of this Agreement.
 

 
 
6

--------------------------------------------------------------------------------

 



7.2           Arbitration:  The parties hereby submit all controversies, claims
and matters of difference arising out of this Agreement to arbitration in Fort
Worth, Texas, according to the rules and practices of the American Arbitration
Association from time to time in force.  This submission and agreement to
arbitrate shall be specifically enforceable. This Agreement shall further be
governed by and construed in accordance with the laws of the State of Texas.


7.3           Interpretation of Agreement:  The parties agree that should any
provision of this Agreement be found to be ambiguous in any way, such ambiguity
shall not be resolved by construing such provisions or any part of or the entire
Agreement in favor of or against any party herein, but rather by construing the
terms of this Agreement fairly and reasonably in accordance with their generally
accepted meaning.


7.4           Modification of Agreement:  This Agreement may be amended or
modified in any way at any time by an instrument in writing stating the manner
in which it is amended or modified and signed by each of the parties
hereto.  Any such writing amending or modifying this Agreement shall be attached
to and kept with this Agreement.


7.5           Attorney Fees:  If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of the Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.


7.6           Entire Agreement:  This Agreement constitutes the entire Agreement
and understanding of the parties hereto with respect to the matters herein set
forth, and all prior negotiations, writings and understandings relating to the
subject matter of this Agreement are merged herein and are superseded and
canceled by this Agreement.


7.7           Counterparts:  This Agreement may be signed in one or more
counterparts.


7.8           Facsimile Transmission Signatures:  A signature received pursuant
to a facsimile transmission shall be sufficient to bind a party to this
Agreement.


IN WITNESS WHEREOF, this Agreement is executed by the parties as of the date
first-above written.




EVCARCO, Inc., a Nevada corporation


By:  /s/ Walter Speck                         
             Walter Speck
             Its: CFO


 
 
 
7

--------------------------------------------------------------------------------

 
 
 
AMERICAN RODSMITHS, INC.


By:  /s/ Robert Sherer                        
             Robert Sherer
             Its: President


 
EVCARCO, INC. SHAREHOLDERS


By: /s/ Walter Speck                         
            Walter Speck as Attorney-in-Fact




AMERICAN RODSMITHS, INC. SHAREHOLDERS


By: /s/ Robert Sherer                        
             Robert Sherer as Attorney-in-Fact

 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------